DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the feature(s) canceled from the claim(s). 
Claim 16, lines 12-15, “a second card body with a second width configured to be interposed between said top and bottom plates, thereby defining a second interior pocket.”

 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “first width” in claim 16, line 9, is a relative term which renders the claim indefinite. The term “first width” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Wherein neither disclosure or the drawings indicate that there is a first width that must be distinguishable from a second width dimensionally; for examination purposes the limitation “a first card body with a first width” will be interpreted as a card body having a width. Claims 17-19 are also rejected by virtue of dependence on claim 16.
The term “second width” in claim 16, line 12, is a relative term which renders the claim indefinite. The term “second width” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Wherein neither disclosure or the drawings indicate that there is a first width that must be distinguishable from a second width dimensionally; for examination purposes the limitation “a second card body with a second width” will be interpreted as a card body having a width. Claims 17-19 are also rejected by virtue of dependence on claim 16.
The claimed limitation “whereby the width of a customizable card wallet can be customized by utilizing said first card body or said second card body” in claim 16, lines 15-16, is a relative phrase which renders the claim indefinite. The term “customized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Wherein neither disclosure or the drawings indicate that there is a first width that must be distinguishable from a second width dimensionally; for examination purposes the limitation “customized” will be interpreted as being changed by incorporation of an additional card body. Examiner notes that in view of the earlier claimed “first interior pocket” and “second interior pocket”, that it is unclear to the examiner whether the “customized” limitation is directed towards swapping the first card body for the second card body; or utilizing both a first and second card body of varying thicknesses, preserving the scope of both the previously claimed limitations “first interior pocket” and “second interior pocket”. Claims 17-19 are also rejected by virtue of dependence on claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim 1, 5-6, 11, and 16, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Keough (US 20030057112 A1), in view of Baseley (US 5740624 A).
	Regarding Claim 1, Keough teaches customizable card wallet (210) capable of accommodating a plurality of credit and identification cards, the wallet comprising:
A substantially rectangular top plate (236). (Figs. 9-10; [0048])
 A substantially rectangular bottom plate (240). (Fig. 9-10; [0051])
Internally disposed springs (219). (Figs. 9-10; [0052])
 A substantially U-shaped card body (248) interposed between said top (236) and bottom plates (240), thereby defining an interior pocket (wherein an interior pocket is formed by the space created within the U-shaped spacer (248) positioned between the top (236) and bottom plates (240)). (Figs. 9-10; [0048])
Whereby, upon insertion of at least one credit or identification card (206) within said interior pocket (wherein an interior pocket is formed by the space created within the U-shaped spacer (248) positioned between the top (236) and bottom plates (240)), said internal spring (219) urges said at least one card (206) against said top plate (236) interior facing surface. (Figs. 9-10, [0052])

	Keough does not teach the substantially rectangular top portion having a window opening in the central portion thereof, or a pair of oppositely disposed relief channels at the periphery thereof for receiving a pair of oppositely disposed internal springs.

	With regard to the window, Baseley further teaches a substantially rectangular top portion (2) having a window opening (10) in the central portion thereof (as can be seen in Fig. 1). (Figs. 1; Col. 4, Lines 43-49)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Keough, and provide for a window as taught by Baseley. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to incorporate a window into the top plate of a wallet in order for the user to conveniently observe the order in which they are extracting or stowing cards.
	With regards to the relief channels, Baseley further teaches a pair of oppositely disposed relief channels (wherein springs (47, 49) are formed; disposed on opposite ends of a middle plate (3)) thereof for receiving a pair of oppositely disposed internal springs (47, 49). (Figs. 1, 7; Col. 3, Lines 64-67; Col. 4, Lines 1-3)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Keough, and substitute a single spring for springs received in peripheral recesses as taught by Baseley. Wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a single spring for a pair of springs received in peripheral recesses, in order to stabilize the biasing action against a retained card, in addition to improving the available internal pocket volume within the card carrier. 

	Regarding Claim 5, Keough further teaches wherein each of said internal springs (219) is flat. (Wherein Keough teaches the springs (219) as leaf springs which are flat). (Figs. 9-10; [0052])

	Regarding Claim 6, Keough, modified above, teaches all of the elements of the invention described in claim 5 above.
	Keough further teaches internal springs (219) are capable of being depressed flat with the interior facing surface of said bottom plate (240). (Figs. 9-10; [0052])
	Keough does not teach peripheral relief channels configured for receiving wherein said peripheral relief channels are configured such that said internal springs are capable of being depressed flat and flush with a plate surface. 
	Baseley further teaches relief channels (which are comprised of the negative configured such that said internal springs are capable of being depressed flat and flush with a plate surface. (Wherein Baseley teaches “Middle plate 3 has formed in it integral finger springs 47-52”, and whereby being integral springs formed from the middle plate they are capable of being returned to the plane from which they extend.) (Figs. 1, 7; Col. 3, Lines 64-67; Col. 4, Lines 1-3; Claim 5)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Keough, and substitute a single spring for flat and compressible springs received in peripheral recesses as taught by Baseley. Wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a single spring for a pair of springs that can be compressed flush within a recess, in order to stabilize the biasing action against a retained card, in addition to improving the available internal pocket volume within the card carrier.

	Regarding Claim 11, Keough further teaches wherein each of said internal springs (219) is formed from sheet metal or plastic. (Wherein Keough teaches the biasing members may be comprised of “injection molded plastic or metal”). (Figs. 9-10; [0010], [0036], [0052])

	Regarding Claim 16, Keough teaches a customizable card wallet system capable of accommodating a plurality of credit and identification cards, the customizable card wallet system (110) comprising:
A first card body (132) with a first width (wherein the card body has a width) interposed between said top (136) and bottom plates (140), thereby defining an interior pocket (123). (Wherein an interior pocket is formed by the space created within the U-shaped spacer (132) positioned between the top (136) and bottom plates (140)). (Fig. 6; [0042] - [0043], [0047])
A second card body (133) with a second width (wherein the card body has a width) interposed between said top (136) and bottom plates (140), thereby defining a second interior pocket (125). (Wherein an interior pocket is formed by the space created within the U-shaped spacer (133) positioned between the top (136) and bottom plates (140)). (Fig. 6; [0042] - [0043], [0047])
Whereby the width of a customizable card wallet (110) can be customized by utilizing said first card body (132) or said second card body (133). (Wherein Keough anticipates the use of multiple card bodies creating interior pockets within a card carrier). (Fig. 6; [0042] - [0043], [0047])
Whereby, upon insertion of at least one credit or identification card (206) within said interior pocket (wherein an interior pocket is formed by the space created within the U-shaped spacer (248) positioned between the top (236) and bottom plates (240)), said internal spring (219) urges said at least one card (206) against said top plate (236) interior facing surface. (Figs. 9-10, [0052])

	Keough does not teach the substantially rectangular top portion having a window opening in the central portion thereof, or a pair of oppositely disposed relief channels at the periphery thereof for receiving a pair of oppositely disposed internal springs.

	With regard to the window, Baseley further teaches a substantially rectangular top portion (2) having a window opening (10) in the central portion thereof (as can be seen in Fig. 1). (Figs. 1; Col. 4, Lines 43-49)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Keough, and provide for a window as taught by Baseley. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to incorporate a window into the top plate of a wallet in order for the user to conveniently observe the order in which they are extracting or stowing cards.
	With regards to the relief channels, Baseley further teaches a pair of oppositely disposed relief channels (wherein springs (47, 49) are formed; disposed on opposite ends of a middle plate (3)) thereof for receiving a pair of oppositely disposed internal springs (47, 49). (Figs. 1, 7; Col. 3, Lines 64-67; Col. 4, Lines 1-3)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Keough, and substitute a single spring for springs received in peripheral recesses as taught by Baseley. Wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a single spring for a pair of springs received in peripheral recesses, in order to stabilize the biasing action against a retained card, in addition to improving the available internal pocket volume within the card carrier. 

Claims 2-3, and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Keough (US 20030057112 A1), in view of Baseley (US 5740624 A), further in view of Chan et al. (US 20180140061 A1).

	Regarding Claim 2, Keough, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein said top plate is affixed to said card body by a plurality of removeable top fasteners and said bottom plate is affixed to said card body by a plurality of removeable bottom fasteners.
	Chan et al. further teaches wherein said top plate (20) is affixed to said card body by a plurality of removeable top fasteners (84) and said bottom plate (30) is affixed to said card body (38) by a plurality of removeable bottom fasteners (86). (Fig. 5; [0038])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Keough, modified above, and substitute the guide rods of Keough for the screw fasteners as taught by Chan et al. Wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the guide rods of Keough for the screw fasteners of Chan et al. in order to enhance the modularity of the wallet, thereby enabling the user to swap the card body for a card body of non-predefined dimension, thus providing the user alternatively enhance the internal storage volume of the card carrier, or minimize the profile of the card carrier.
	
	Regarding Claim 3, Keough, modified above, teaches all of the elements of the invention described in claim 2 above except; wherein each of said internal springs is secured between said card body and said bottom plate.                
	Baseley further teaches wherein each of said internal springs (47-53) is secured between said card body (3) and said bottom plate (4). (Wherein Baseley teaches wherein “Middle plate 3 has formed in it integral finger springs,” and are seen biased towards the bottom plate in Figures 8-9, thereby occupying the space between the card body (3) and the bottom plate (4).) (Figs. 1, 7-9; Col. 3, Lines 64-67; Col. 4, Lines 1-3; Claim 5)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Keough, modified above, and provide for the springs to be secured between the card body and the bottom plate as taught by Baseley. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to concentrate the springs towards one side of the wallet in order to provide a gap for the insertion of credit cards.

	Regarding Claim 12, Keough, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein said card body is interchangeable with another card body having a different thickness, thereby - 14 -accommodating a different number of credit or identification cards in said interior pocket.
	Chan et al. further teaches a card body that is capable of being interchangeable with another card body (40) having a different thickness (wherein Chan teaches “the case 12 is approximately ½” thick”, and “the case 12’ is approximately ¾” thick”), thereby - 14 -accommodating a different number of credit or identification cards (200, 202, 204, 206) in said interior pocket. (Figs. 1-10; [0041] - [0042])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Keough, modified above, and provide for an interchangeable card body as taught by Chan. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to have a wallet capable receiving an interchangeable card body, in order for the user to modify the wallet and reduce the profile or alternatively enhance the storage volume of the card wallet.

Claim 7-10, 14-15, and 17-19, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Keough (US 20030057112 A1), in view of Baseley (US 5740624 A), and further in view of Beckley (US 20140060712 A1).

	Regarding Claim 7, Keough, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein said bottom plate has a slot for accommodating an accessory extending into said slot and between said card body and said bottom plate.
	Wherein Keough teaches a card body (248). (Figs. 9-10; [0048])
	Beckley further teaches wherein a bottom plate (2) has a slot for accommodating an accessory (3) extending into said slot (15) and between a card body (1) and said bottom plate (2). (Figs. 1, 5A-5B; [0038])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Keough, modified above, and provide for an accessory as taught by Beckley. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to add an accessory to a wallet in order to conveniently retain money or clip the wallet to the users belt for example.

	Regarding Claim 8, Keough, modified above, teaches all of the elements of the invention described in claim 7 above except; wherein said accessory is a money clip, a belt clip, a pocket clip or a lanyard. 
	Beckley further teaches wherein said accessory (3) is a money clip, a belt clip, a pocket clip or a lanyard. (Wherein Beckley teaches “a spring clip 3 for holding currency.” (Figs. 1, 5A-5B; [0035])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Keough, modified above, and provide for an accessory as a money clip as taught by Beckley. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to add an accessory to a wallet in order for the user to conveniently retain currency within the clip of the wallet.

	Regarding Claim 9, Keough, modified above, teaches all of the elements of the invention described in claim 7 above except; wherein said accessory has an attachment tab extending therefrom, said accessory attachment tab capable of extending into said slot and between said card body and said bottom plate.
	Wherein Keough teaches a card body (248). (Figs. 9-10; [0048])
	Beckley further teaches wherein said accessory (3) has an attachment tab (13) extending therefrom, said accessory attachment tab (13) capable of extending into a slot (15) and between a body (1) and a bottom plate (2). (Figs. 1, 5A-5B; [0035])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Keough, modified above, and provide for an accessory as a money clip as taught by Beckley. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to add an accessory attached to a slot within a wallet in order for the user to customize the card carrier with a functional accessory without compromising the available storage volume.

	Regarding Claim 10, Keough, modified above, teaches all of the elements of the invention described in claim 10 above except; wherein said bottom plate has a recess formed therein for accommodating said accessory attachment tab.
	Beckley further teaches wherein said bottom plate has a recess formed therein for accommodating said accessory attachment tab.
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Keough, modified above, and provide for a bottom plate recess for accommodating an accessory attachment as taught by Beckley. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to add a bottom plate recess for accommodating an accessory attachment within a wallet in order for the user to customize the card carrier with a functional accessory without compromising the available storage volume.

	Regarding Claim 14, Keough, modified above, teaches all of the elements of the invention described in claim 7 above except; wherein said accessory is a money clip, a belt clip, a pocket clip or a lanyard. 
	Beckley further teaches wherein said accessory (3) is a money clip. (Wherein Beckley teaches “a spring clip 3 for holding currency”. (Figs. 1, 5A-5B; [0035])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Keough, modified above, and provide for an accessory as a money clip as taught by Beckley. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to add an accessory to a wallet in order for the user to conveniently retain currency within the clip of the wallet.

	Regarding Claim 15, Keough, modified above, teaches all of the elements of the invention described in claim 7 above except; wherein said accessory is a combination money-and-pocket clip.
	Beckley further teaches wherein said accessory (3) is a combination money-and-pocket clip. (Wherein Beckley teaches “a spring clip 3 for holding currency”, and wherein a spring clip could both attach to a pocket and function as a money clip. (Figs. 1, 5A-5B; [0035])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Keough, modified above, and provide for an accessory as a money and pocket clip as taught by Beckley. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to add an accessory to a wallet in order for the user to conveniently retain currency within the clip of the wallet, or alternatively attach the wallet to their pocket.

	Regarding Claim 17, Keough, modified above, teaches all of the elements of the invention described in claim 16 above except; wherein said bottom plate has a slot for accommodating an accessory extending into said slot and between said card body and said bottom plate.
	Wherein Keough teaches a card body (248). (Figs. 9-10; [0048])
	Beckley further teaches wherein a bottom plate (2) has a slot for accommodating an accessory (3) extending into said slot (15) and between a card body (1) and said bottom plate (2). (Figs. 1, 5A-5B; [0038])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Keough, modified above, and provide for an accessory as taught by Beckley. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to add an accessory to a wallet in order to conveniently retain money or clip the wallet to the users belt for example.

	Regarding Claim 18, Keough, modified above, teaches all of the elements of the invention described in claim 17 above except; wherein said accessory is a money clip, a belt clip, a pocket clip or a lanyard. 
	Beckley further teaches wherein said accessory (3) is a money clip. (Wherein Beckley teaches “a spring clip 3 for holding currency”. (Figs. 1, 5A-5B; [0035])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Keough, modified above, and provide for an accessory as a money clip as taught by Beckley. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to add an accessory to a wallet in order for the user to conveniently retain currency within the clip of the wallet.

	Regarding Claim 19, Keough, modified above, teaches all of the elements of the invention described in claim 17 above except; wherein said accessory is a combination money-and-pocket clip.
	Beckley further teaches wherein said accessory (3) is a combination money-and-pocket clip. (Wherein Beckley teaches “a spring clip 3 for holding currency”, and wherein a spring clip could both attach to a pocket and function as a money clip. (Figs. 1, 5A-5B; [0035])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Keough, modified above, and provide for an accessory as a money and pocket clip as taught by Beckley. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to add an accessory to a wallet in order for the user to conveniently retain currency within the clip of the wallet, or alternatively attach the wallet to their pocket.	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Keough (US 20030057112 A1), in view of Baseley (US 5740624 A), as applied to claim 1 above, and further in view of Minn et al. (US 20130276943 A1).
	
	Regarding Claim 13, Keough, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein said card body is interchangeable with another card body having a different color or transparency.
	Wherein Keough teaches a card body (248). (Figs. 9-10; [0048])
	Minn et al. further teaches wherein card carrier components (12, 14) can be interchangeable with another card body (12, 14) having a different color or transparency. (Figs. 1-4; [0035])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the card body of the wallet as taught by Keough, modified above, and provide for a cosmetically exchangeable components as taught by Minn et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to allow for exchangeable components with varying aesthetics in order to grant the user the flexibility to choose how they want their card carrier to look.

Allowable Subject Matter
Claim 4 would be allowable if rewritten or amended to overcome the parent claim rejection set forth in this office action.
	Regarding Claim 4, The prior art of record does not teach wherein each of said internal springs comprises an attachment tab fitted to said bottom plate peripheral relief channel.
	Wherein Baseley (US 5740624 A) teaches relief channels for the biasing springs, the springs as taught by Baseley are integral to the spring plate thus not requiring tabs for securement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Kurosaki (US 5125505 A), teaches a card holder featuring a U-shaped member and relief channels for biasing springs.
Deng (US 20190269213 A1), teaches a card holder with biasing springs.
Van Der Laan (US 9980546 B2), teaches a card holder.
Talarico (US 20180140066 A1), teaches an article organization and storage device.
Mayer (US 9661908 B2), teaches a holding device for cards and banknotes.
Moon (US 20160045006 A1), teaches a card wallet.
O’Dowd et al. (US 20130180879 A1), teaches a case assembly.
Funawatari et al. (US 5988374 A), teaches a disc cartridge container case.
Torrington (US 4316539 A), teaches a video disc caddy.
Yong (KR 1851472 B1), teaches a phone protective case with a card holder having biasing springs for the lid with retention channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733             

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733